UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6290


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRIAN MICHAEL HAPPEL,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Robert G. Doumar, Senior District Judge. (2:95-cr-00013-1)


Submitted: May 16, 2019                                           Decided: May 21, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Vacated and remanded with instructions by unpublished per curiam opinion.


Brian Michael Happel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian M. Happel appeals the district court’s order denying his motion to expunge

his criminal record. The district court found no extreme or exceptional circumstances

supporting expungement, pursuant to Allen v. Webster, 742 F.2d 153, 155 (4th Cir. 1984).

See United States v. Happel, No. 2:95-cr-00013-1 (E.D. Va. Feb. 11, 2019).                  We

conclude, however, that federal ancillary jurisdiction does not extend to petitions for

equitable expungement. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

379-81 (1994); see also Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (recognizing

that “[e]very federal appellate court has a special obligation to satisfy itself not only of its

own jurisdiction, but also that of the lower courts in a cause under review” (internal

quotation marks omitted)).

       Accordingly, we vacate the district court’s order and remand this matter to the

district court with instructions to dismiss Happel’s motion for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                     VACATED AND REMANDED WITH INSTRUCTIONS




                                               2